NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0191-17T3

ANIL NAYEE,

          Plaintiff-Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Defendant-Respondent.
___________________________

                    Submitted November 15, 2018 – Decided December 3, 2018

                    Before Judges Alvarez and Reisner.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Anil Nayee, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Erica R. Heyer, Deputy
                    Attorney General, on the brief).

PER CURIAM
      Anil Nayee, a prison inmate, appeals from an August 2, 2017 decision, in

the form of an email from Prison Administrator Steven Johnson, notifying Nayee

that he was entitled to use the prison law library for five hours per week. After

reviewing the record, we affirm. We also conclude that Nayee's appellate

arguments are without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). However, we add the following brief comments.

      According to his appellate brief, Nayee requested access to the law library

in order to prepare his petition for certification from an Appellate Division

decision affirming the denial of his second petition for post-conviction relief.

The Department of Corrections brief and appendix demonstrate that Nayee

accessed the law library for about eighteen hours between May 15 and June 15,

2017, and he filed the petition with the Supreme Court on June 26, 2017. While

the petition was initially rejected for failure to file the required number of

copies, Nayee's brief does not document a connection between that deficiency

and an alleged inadequate opportunity to conduct legal research. On this record,

we cannot conclude that Nayee was deprived of reasonable access to the law

library.

      Affirmed.




                                                                         A-0191-17T3
                                       2